Citation Nr: 0030893	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  93-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana




THE ISSUE

Entitlement to service connection for the claimed 
postoperative residuals of pes cavus and hammertoes.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1955 to June 
1965.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the RO.  

The veteran and his wife testified at a hearing before a 
Hearing Officer at the RO in June 1992.  

The Board remanded the case in February 1995 for additional 
development of the record.  

Then, by a decision dated in July 1999, the Board determined 
that new and material evidence had been submitted to reopen 
the claim of service connection for the claimed postoperative 
residuals of pes cavus and hammertoes.  The Board remanded 
the issue for additional development of the record.  

In addition, the Board noted that the veteran had raised the 
issue of service connection for bilateral hearing loss and 
referred that matter to the RO for the appropriate action.  
As this apparently has not been accomplished, this matter is 
again referred to the RO for appropriate action.  



REMAND

The Board remanded the issue to give the veteran the 
opportunity to identify any treatment records pertinent to 
his claim and to afford him a VA examination for the purpose 
of determining the likely etiology of his claimed foot 
disorder.  The RO was instructed to provide the claims folder 
to the examiner.  The examiner also was requested to offer an 
opinion as to the medical probability that any current 
disability manifested by pes cavus and hammertoes was due to 
disease or injury in service.  

The December 1999 examination request of the RO indicated 
that the claims files was not required to be provided to the 
examiner.  The RO indicated that the examiner was to examine 
the veteran's bilateral pes cavus and hammertoe deformities 
and provide range of motion findings, x-ray studies and 
functional limitation of motion assessments.  

The record includes a January 2000 VA podiatry record which 
indicated that the veteran was seen for a general foot 
examination.  The examiner indicated that the veteran 
believed that he was there for a compensation examination.  
The examiner noted, however, that he was not sure if the 
veteran was there for such an examination as no paper work 
had been provided for same.  The recorded assessment was that 
of hypertrophic nails, 1-5 bilaterally, and osteoarthritis to 
digits, bilaterally.  

In a February 2000 addendum, the examiner indicated that it 
was brought to his attention that the veteran had been seen 
for a compensation examination in January 2000.  The examiner 
stated that he found that the veteran's foot problem was not 
service-connected.  

The Board finds that the January 2000 examination was 
inadequate for purposes of adjudicating the veteran's claim.  
The examiner did not fully comply with the Board's remand 
instructions in that he did not review the claims folder in 
connection with that examination or provide the requested 
opinion.  

Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance. 
Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board 
finds that the case is not ready for appellate review and 
must be remanded for further development.  

Thus, the RO should obtain all treatment records not already 
of record.  The RO then should afford to the veteran another 
VA examination as required.  

The Board points out that on November 9, 2000, the President 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  The purpose of this bill is to reverse the decision 
of the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, which held that the Secretary had no authority to 
provide assistance to a claimant whose claim was not "well 
grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As such, the veteran's claim must be remanded in order to 
assure that the RO's duty to assist the veteran in the 
development of his claim has been met.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed foot condition since 
service, not previously identified.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
In addition, the RO should obtain all VA 
treatment records of the veteran that are 
not currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  This should include asking 
him to provide competent evidence to 
support his assertions that he has 
current foot disability manifested by the 
postoperative residuals of pes cavus and 
hammertoes due to disease or injury in 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO then should take appropriate 
steps in order to schedule the veteran 
for an examination to determine the 
nature and likely etiology of the claimed 
foot disorder.  The claims folder must be 
made available to the examiner for 
review.  The examiner should elicit from 
the veteran and record a full medical 
history in this regard.  All indicated 
testing must done in this regard.  Based 
on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veteran has a 
current foot disability manifested by pes 
cavus and hammertoes due to disease or 
injury that was incurred in or aggravated 
by his active service.  

3.  After completion of the development 
requested hereinabove, the RO should 
again review the veteran's claim.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted above should be undertaken.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, to include the new 
legislation noted above, and should then 
be afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


